255 F.2d 929
Wesley BUTLER, Jr., Appellant,v.UNITED STATES of America.
No. 15938.
United States Court of Appeals Eighth Circuit.
May 22, 1958.

Appeal from the United States District Court for the District of Minnesota.
PER CURIAM.  Appeal from District Court dismissed, on notice of appellant for dismissal of appeal.


1
E. C. Mogren, St. Paul, Minn., for appellant.


2
George E. MacKinnon, U.S. Atty., Kenneth G. Owens, Asst. U.S. Atty., and Clifford Janes, Asst. U.S. Atty., St. Paul, Minn., for appellee.